Citation Nr: 1340287	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  09-31 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, and if so, whether service connection for residuals of a back disorder, currently diagnosed as lumbar strain with degenerative disc disease, is warranted.

2.  Entitlement to service connection for depression.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sadia Sorathia, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1989 to December 1989.  He also had subsequent service in the Army National Guard, including January 1997 to May 1998.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that rating action, the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for a back disorder and denied the claim of entitlement to service connection for depression.  

The Veteran then submitted a VA Form 9, dated June 2008, which was accepted as his notice of disagreement (NOD).  On the VA Form 9, the Veteran checked that he wanted to appeal all of the issues listed on the Statement of the Case and any Supplemental Statement of the Case.  He also wrote that he disagreed with the March 2008 lower back determination.  As such, the record as it stands is currently unclear as to whether the Veteran wishes to pursue the depression claim.  In order to ensure that the Veteran's due process rights are preserved with regard to the depression matter, the issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

On the VA Form 9, the Veteran also requested to appear before a member of the Board for a hearing.  He later indicated that he did not want a Board hearing.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2013).  

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed a Written Brief Presentation from the Veteran's representative, dated October 2013.  




FINDINGS OF FACT

1.  A July 2004 RO decision denied the Veteran's claim of entitlement to service connection for a back disorder.  The Veteran was informed of his appellate rights and he did not perfect an appeal.   

2.  Evidence added to the record since the final July 2004 denial relates to an unestablished fact, is not cumulative or redundant of the evidence of record previously considered at the time of the decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder. 

3.  The Veteran's back disorder is etiologically related to the back injury he sustained while in the Army National Guard.  


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for lumbar strain with degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2013).    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the Veteran's back disorder claim, because the Board is reopening the matter and granting it de novo, no discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is necessary.  

New and Material Evidence 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

Initially, the Board notes that after the July 2004 rating decision denying service connection for the Veteran's back disorder, additional treatment records from the Army National Guard, dated January 1997, were associated with the claims file.  The additional records include results from an urinalysis test and an electrocardiogram.  Although the medical treatment records were in existence before the prior final denial and were not associated with the claims file at that time, these additional records are not relevant.  Thus, reconsideration of the claim is not appropriate.  38 C.F.R. § 3.156(c). 

In the July 2004 rating decision denying service connection for a back disorder, the RO found no relationship between the Veteran's current back disorder and the lumbar strain he sustained in August 1997 while in the Army National Guard.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  The RO considered service treatment records, including the Veteran's records from the Army National Guard, a VA examination and addendum opinion, private treatment records, the Veteran's lay statements, and the lay statement of a friend who witnessed the injury.  The Veteran was advised of the decision and his appellate rights.  In January 2005, the Veteran submitted a NOD and a MRI of his back, dated October 2004.  A February 2005 statement of the case (SOC) addressed the MRI and continued the denial.  The Veteran did not appeal and no additional evidence was received within the one year appeal period.  Accordingly, the July 2004 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.1105.         

In August 2007, the Veteran submitted an informal claim, seeking service connection for his back disorder.  Since the July 2004 rating decision, the Veteran has submitted additional evidence consisting of VA treatment records, a claim for state disability benefits, verification from the Social Security Administration that the Veteran is in receipt of Social Security Disability Benefits for his back disorder, a letter from the Veteran's treating VA physician, and lay statements from the Veteran, his former employer, and a friend.  

This evidence is new in that it was not of record in July 2004.  Also, the newly-received evidence is material as it relates to the unestablished fact of a nexus between the August 1997 injury and the Veteran's current back disorder.  Specifically, the Veteran's statements to VA physicians show that he now contends that he has had a "pain problem of one sort or another" since his August 1997 back injury in service.  See VA treatment record dated November 2006.  In his November 2007 lay statement, the Veteran stated that he had back problems "in the same area [of his back] since 1997" and that his back pain has worsened "over the years."  These statements, which are presumed credible, indicate that the Veteran has experienced back problems continuously since service.  See Justus, 3 Vet. App. at 513.  Such evidence tends to prove the previously unestablished fact of a nexus and raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a back disorder is reopened.  38 C.F.R. § 3.156(a).  See Shade, 24 Vet. App. at 117.
               
Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Active military, naval, and air service includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a), 3.7(r) (2013).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has a current low back disability.  A March 2004 VA examiner diagnosed the Veteran with a lumbar strain and degenerative disc disease by history.  The evidence of record also indicates a formal diagnosis of lumbar strain with degenerative disc disease as early as October 2006.  See VA Treatment Records, dated 2006-2007.  Accordingly, the first element of service connection is satisfied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).    
   
As noted above, the Veteran contends that he injured his back in August 1997, while serving in the Army National Guard.  The record demonstrates that the Veteran initially sustained a lower back injury during inactive duty for training.  On August 1, 1997, the Veteran injured his back while lifting heavy boxes and was diagnosed with a lumbar sprain.  See Statement of Medical Examination and Duty Status, dated August 1, 1997.  On August 5, 1997, while on active duty training, the Veteran reinjured his back and was diagnosed with a lumbar strain.  See Statement of Medical Examination and Duty Status, dated August 6, 1997 and Travel Orders and Authorization. 

As the Veteran currently has a lower back disorder and experienced an in-service lower back strain injury, the determinative inquiry here is whether the Veteran's current back disorder is related to his in-service injury.  In this regard, the Board finds that the evidence supports the Veteran's claim.  The Veteran's service treatment records indicate that the Veteran had no prior history of back problems.  The Veteran's November 1988 entrance examination report also reveals that he had a normal spine and that he made no complaints regarding his back upon entrance into the U.S. Army.  His service treatment records from 1989 indicated no complaints of back pains or problems.  In January 1997, during his re-enlistment examination to the Army National Guard, the Veteran expressed no back pain and the examiner indicated that the Veteran had a normal spine.  

After the Veteran injured his back in August 1997, he had a MRI of his spine in September 1997.  Although the MRI report noted a "normal" lumbar spine and that there were no "significant" degenerative changes, the report also indicated some disc desiccation at the L5-S1 level.  

The record also shows that the Veteran began physical therapy in September 1997 and was noted to have "severe" lumbar pain.  He continued this rehabilitation for several months thereafter.  During this time, the Veteran's diagnosis of a lumbar strain was continued and he was placed on light duty as he could not perform his normal military duties.  He was advised to continue physical therapy and was referred to a neurologist.  See Physician's Reports, dated October 1997-March 1998.  In April 1998, the Veteran's physician noted that the Veteran needed to use a "cane" and that the Veteran was unable to participate in his regular military duties.  See Kaiser Permanente Letter.  The Veteran, in April 1998, was discharged from the Army National Guard at his request, effective May 1998.  

After his service in the Army National Guard, the Veteran reinjured his back in December 2003 and was diagnosed as having low back pain.  Although the Mercy General Emergency Room report noted that the Veteran's past history of back pain was negative, the same report also indicated that the quality and severity of the Veteran's pain was similar to prior back pain and that he previously experienced similar symptoms.  See Mercy General Hospital Records, dated December 2003.   

As such, the record shows that the Veteran sustained a back injury while on inactive and active duty for training, and that he has received treatment since that time.  The Board acknowledges that the Veteran received a VA examination in March 2004 and the same VA examiner provided an addendum opinion in June 2004.  It is also acknowledged that the VA examiner opined that the Veteran's back disorder was less likely than not related to the Veteran's August 1997 back injury.  The VA examiner diagnosed the Veteran with a "lumbar strain" and degenerative disc disease by history and noted that the Veteran was diagnosed "multiple times with myofascial strain" in 1997.  However, the examiner relied upon the 1997 MRI and stated that it showed "normal" limits, but the examiner did not discuss the "disc desiccation" mentioned in the 1997 MRI report.  Additionally, the VA examiner stated that the "physical exams have all been consistent with a pattern of lumbar strain" but did not adequately explain why the Veteran's "myofascial strain" in 1997 was not related to the Veteran's 2004 lumbar strain.  Accordingly, the VA examiner's medical opinion is inadequate and has little probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez, 22 Vet. App. at 295.

What remains in this case, without the VA examiner's opinion, are the Veteran's service records which show that he sustained a back injury and was diagnosed with lumbar sprain; and, the Veteran's lay statements describing his back pain since service and asserting that his back pain, in the same part of his back, has worsened "over the years" since service.  See Veteran's statement dated in November 2007.  The Veteran is competent to report back pain symptoms in service, continuous back pain symptoms since service, and current back pain symptoms.  See Davidson, 581 F.3d at 1316.  Moreover, the Veteran's reports in this regard are credible as they are consistent with other contemporaneous medical evidence of record.  See Jandreau, 492 F.3d at 1376; see also Kahana, 24 Vet. App. at 428.  Additionally, evidence of post service superseding injury is not present.

Accordingly, the evidence weighs in favor of the Veteran's claim or, at a minimum, is at least in equipoise as to whether the Veteran's current back disorder is due to his military service.  Service connection for residuals of a lumbar sprain with degenerative disc disease is granted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303.      




ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.

Service connection for residuals of a lumbar strain with degenerative disc disease is granted. 


REMAND

The April 2008 rating decision denied the Veteran's claim of service connection for depression.  The Veteran then submitted a VA Form 9, dated June 2008, which the RO accepted as the Veteran's NOD.  On the VA Form 9, the Veteran stated that he wanted to appeal all of the issues, although he handwrote "lower back" on the form.  In order to ensure that the Veteran's due process rights are preserved, the Board finds that the Veteran timely disagreed with the 2008 determination.  Thus, additional development is warranted.

When a Veteran has filed a NOD, the appeal process is initiated and the RO must issue an SOC.  See 38 C.F.R. § 19.29 (2013);  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  As a SOC addressing the Veteran's claim of entitlement to service connection for depression has not been issued, this matter must be remanded to the RO for appropriate action.  
 
Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative a SOC regarding the issue of entitlement to service connection for depression.  The Veteran and his representative must be afforded the appropriate opportunity to file a VA Form 9 to perfect the appeal.  If the Veteran perfects an appeal, then return the case to the Board for its review, as appropriate.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


